Citation Nr: 1609858	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from May 1972 to January 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  The Veteran submitted additional evidence at the hearing in addition to a waiver of the RO's initial consideration of the evidence.  38 C.F.R. § 20.1304.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus manifested to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current tinnitus was incurred in service as a result of noise exposure.  First, the Board finds that the evidence of record clearly shows that the Veteran has a current diagnosis of tinnitus.  Turning to the Veteran's assertions regarding in-service noise exposure, the Board notes that the Veteran's DD 214 reflects that his military occupational specialty was a security policeman.  The Veteran reported that his duties involved guarding aircraft and working within 200 feet of the area where aircraft takeoffs and landings occurred.  See November 2012 Notice of Disagreement.  The Veteran also testified that he was not provided with hearing protection during service.  Given the circumstances of the Veteran's service, the Board acknowledges the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).

Service treatment records are silent for any tinnitus complaints, treatment, or diagnoses during service.  The April 1972 enlistment examination did not document any abnormalities in the Veteran's ears in the clinical evaluation.  

During the November 2015 Board hearing, the Veteran testified that he noticed ringing in his ears immediately upon his separation.  In his November 2012 Notice of Disagreement, the Veteran also stated that he has suffered from constant ringing in his ears for 40 years.  After his discharge, the Veteran reported that he did not seek medical treatment to avoid the stigma that he perceived to be associated with military service during the Vietnam era.  In addition, the Veteran testified that he did not receive excessive noise exposure following his separation.  He worked for a retail store for 25 years and his recreational activities consisted of fishing and bow hunting.  The Veteran also stated that while he had discharged a weapon after service, this type of activity was not one of his hobbies.  The Board notes that VA treatment records indicated that a review of the Veteran's systems was negative for tinnitus in June 2002, November 2007, October 2008, and July 2010.  However, a December 2009 VA treatment record and a June 2011 treatment record from Holston Medical Group noted that the Veteran did have tinnitus.

Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also notes that recurrent tinnitus is a compensable disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Despite the discrepancy between the Veteran's statements and some of his VA treatment records, the Board finds that the Veteran's statements have been consistent in reporting that his tinnitus has been present since his discharge from service.  In addition, the Veteran's testimony that he has been reluctant to seek treatment for his symptoms persuades the Board to accept the credibility of his contentions.  Consequently, the Veteran's statements support a finding that his tinnitus manifested to a compensable degree within one year of his discharge from service.

The Board notes the November 2012 VA medical opinion that it was less likely than not that the Veteran's tinnitus was due to any slight audiometric shift that occurred between April 1972 and September 1972.  However, this opinion has no probative value as it was based on erroneous facts - that the Veteran did not experience tinnitus soon after service.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.



ORDER

Service connection for tinnitus is granted.


REMAND

During an October 2012 examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure that occurred during his active service.  The examiner pointed to the fact that both the April 1972 enlistment examination and the September 1972 separation examination documented normal hearing bilaterally.  There is no indication that the examiner considered the Veteran's reports of diminished hearing since the time of his separation from service.  As the examiner's opinion is inadequate, a remand is required for a new medical opinion as to the etiology of the Veteran's hearing loss is required.

The Board acknowledges that the Veteran submitted a private medical opinion from Dr. C. dated in December 2015 that addressed his left ear hearing loss.  According to Dr. C., the Veteran had normal hearing upon his enlistment, did not receive a hearing evaluation at separation, and left the service with his hearing loss not subjectively apparent until recently.  Despite Dr. C.'s statement that the Veteran did not receive a hearing evaluation at discharge, a review of the record shows that the September 1972 separation examination contains audiometric findings.  Thus, a remand for a VA medical opinion is still necessary.

In light of the remand, the RO should also determine if there are any outstanding VA treatment records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Mountain Home VA Medical Center dated since October 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, a medical opinion as to the etiology of the Veteran's current bilateral hearing loss must be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during active service, manifested to a compensable degree within one year of separation from service, or is otherwise related to service, including noise exposure therein.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

In providing an opinion, the examiner should address the following:  (1) the June 2011 finding from Holston Medical Group that the Veteran's audiogram showed bilateral, asymmetrical, conductive hearing loss; (2) the finding from the October 2012 VA examination that the Veteran had bilateral sensorineural hearing loss; (3) Dr. C.'s December 2015 letter regarding the etiology of the Veteran's nerve loss in the left ear; (4) the Veteran's November 2012 notice of disagreement in which he reported that he was not provided with hearing protection during service, and his duties as a security policeman required him to be within 200 feet of the area where aircraft takeoffs and landings occurred; (5) the Veteran's testimony from the November 2015 Board hearing that after service, he worked for 25 years in retail and his recreational activities included fishing and bow hunting; (6) the Veteran's November 2015 Board hearing testimony that he noticed his hearing loss immediately upon his separation from service, but he did not seek treatment due a stigma associated with Vietnam era military service; (7) the Veteran's November 2012 notice of disagreement in which he stated that he had suffered from hearing loss for 40 years; and (8) the Veteran's November 2015 submissions of an abstract entitled "Delayed Effects of Noise on the Ear;" and an article except entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus."

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


